 Case 2:20-cv-02375-FMO-AFM Document 77 Filed 10/08/20 Page 1 of 17 Page ID #:697




1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT

9                           CENTRAL DISTRICT OF CALIFORNIA

10
11   MATTHEW D. VAN STEENWYK,                 Case No.: 2:20-cv-02375-FMO (AFMx)
     Individually, as Trustee and Beneficiary
12   of The Matthew Van Steenwyk Gst Trust STIPULATED         PROTECTIVE
     And The Matthew Van Steenwyk Issue       ORDER 1
13   Trust, And As Co-Trustee Of The
     Gretchen Marie Van Steenwyk-Marsh Gst
14   Trust And The Gretchen Marie Van
15   Steenwyk-Marsh Issue Trust and
     derivatively on behalf of Defendants
16   APPLIED TECHNOLOGIES
     ASSOCIATES, INC., and ATA
17   RANCHES, INC.,
18                          Plaintiff,
19                  v.
20   KEDRIN E. VAN STEENWYK,
     Individually, as Successor Trustee of the
21   Donald H. Van Steenwyk and Elizabeth
     A. Van Steenwyk 1996 Revocable Trust;
22   PAMELA PIERCE, Individually; PHILIP
     GOBE, Individually; PHILIP
23   LONGORIO, Individually; GENE
     DUROCHER, Individually; DANIEL
24   CARTER, Individually; JOSEPH
     MCCOY, Individually; ELIZABETH A.
25   VAN STEENWYK, Individually, and as
     Original Trustee and as Beneficiary of the
26   Donald H. Van Steenwyk and Elizabeth
27   A. Van Steenwyk 1996 Revocable Trust;

28   1
      This Stipulated Protective Order is based substantially on the model protective order provided
     under Magistrate Judge Alexander F. MacKinnon’s Procedures.



                              STIPULATED PROTECTIVE ORDER
 Case 2:20-cv-02375-FMO-AFM Document 77 Filed 10/08/20 Page 2 of 17 Page ID #:698



     ADELAIDA CELLARS, INC., a
1    California Corporation; and DOES 1-10,
     Inclusive,
2
3                      Defendants,

4    and

5    APPLIED TECHNOLOGIES
     ASSOCIATES, INC., a California
6    corporation; and ATA RANCHES, INC.,
     a Delaware corporation,
7
                       Nominal Defendants.
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                         STIPULATED PROTECTIVE ORDER
 Case 2:20-cv-02375-FMO-AFM Document 77 Filed 10/08/20 Page 3 of 17 Page ID #:699




1    1.    A.     PURPOSES AND LIMITATIONS
2          Discovery in this action is likely to involve production of confidential,
3    proprietary or private information for which special protection from public
4    disclosure and from use for any purpose other than prosecuting this litigation may
5    be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
6    enter the following Stipulated Protective Order. The parties acknowledge that this
7    Order does not confer blanket protections on all disclosures or responses to
8    discovery and that the protection it affords from public disclosure and use extends
9    only to the limited information or items that are entitled to confidential treatment
10   under the applicable legal principles.
11         B.     GOOD CAUSE STATEMENT
12         This action is likely to involve private medical information, customer and
13   pricing information and other valuable research, development, commercial,
14   financial, technical and/or proprietary information for which special protection
15   from public disclosure and from use for any purpose other than prosecution of this
16   action is warranted. Such confidential and proprietary materials and information
17   consist of, among other things, private medical records, confidential business or
18   financial information, information regarding confidential business practices, or
19   other confidential research, development, or commercial information (including
20   information implicating privacy rights of third parties), information otherwise
21   generally unavailable to the public, or which may be privileged or otherwise
22   protected from disclosure under state or federal statutes, court rules, case decisions,
23   or common law. Accordingly, to expedite the flow of information, to facilitate the
24   prompt resolution of disputes over confidentiality of discovery materials, to
25   adequately protect information the parties are entitled to keep confidential, to
26   ensure that the parties are permitted reasonable necessary uses of such material in
27   preparation for and in the conduct of trial, to address their handling at the end of
28   the litigation, and serve the ends of justice, a protective order for such information


                                        1
                           STIPULATED PROTECTIVE ORDER
 Case 2:20-cv-02375-FMO-AFM Document 77 Filed 10/08/20 Page 4 of 17 Page ID #:700




1    is justified in this matter. It is the intent of the parties that information will not be
2    designated as confidential for tactical reasons and that nothing be so designated
3    without a good faith belief that it has been maintained in a confidential, non-public
4    manner, and there is good cause why it should not be part of the public record of
5    this case.
6           C.     ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
7                  SEAL
8           The parties further acknowledge, as set forth in Section 12.3, below, that this
9    Stipulated Protective Order does not entitle them to file confidential information
10   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
11   and the standards that will be applied when a party seeks permission from the court
12   to file material under seal.
13          There is a strong presumption that the public has a right of access to judicial
14   proceedings and records in civil cases. In connection with non-dispositive motions,
15   good cause must be shown to support a filing under seal. See Kamakana v. City
16   and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen.
17   Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony
18   Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective
19   orders require good cause showing), and a specific showing of good cause or
20   compelling reasons with proper evidentiary support and legal justification, must be
21   made with respect to Protected Material that a party seeks to file under seal. The
22   parties’ mere designation of Disclosure or Discovery Material as
23   CONFIDENTIAL does not—without the submission of competent evidence by
24   declaration, establishing that the material sought to be filed under seal qualifies as
25   confidential, privileged, or otherwise protectable—constitute good cause.
26          Further, if a party requests sealing related to a dispositive motion or trial,
27   then compelling reasons, not only good cause, for the sealing must be shown, and
28   the relief sought shall be narrowly tailored to serve the specific interest to be


                                         2
                            STIPULATED PROTECTIVE ORDER
 Case 2:20-cv-02375-FMO-AFM Document 77 Filed 10/08/20 Page 5 of 17 Page ID #:701




1    protected. See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir.
2    2010). For each item or type of information, document, or thing sought to be filed
3    or introduced under seal in connection with a dispositive motion or trial, the party
4    seeking protection must articulate compelling reasons, supported by specific facts
5    and legal justification, for the requested sealing order. Again, competent evidence
6    supporting the application to file documents under seal must be provided by
7    declaration.
8           Any document that is not confidential, privileged, or otherwise protectable
9    in its entirety will not be filed under seal if the confidential portions can be
10   redacted. If documents can be redacted, then a redacted version for public viewing,
11   omitting only the confidential, privileged, or otherwise protectable portions of the
12   document, shall be filed. Any application that seeks to file documents under seal in
13   their entirety should include an explanation of why redaction is not feasible.
14          2.      DEFINITIONS
15          2.1     Action: This pending federal lawsuit.
16          2.2     Challenging Party: a Party or Non-Party that challenges the
17   designation of information or items under this Order.
18          2.3     “CONFIDENTIAL” Information or Items: information (regardless of
19   how it is generated, stored or maintained) or tangible things that qualify for
20   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
21   the Good Cause Statement.
22          2.4     Counsel: Outside Counsel of Record and House Counsel (as well as
23   their support staff).
24          2.5     Designating Party: a Party or Non-Party that designates information or
25   items that it produces in disclosures or in responses to discovery as
26   “CONFIDENTIAL.”
27          2.6     Disclosure or Discovery Material: all items or information, regardless
28   of the medium or manner in which it is generated, stored, or maintained (including,


                                          3
                             STIPULATED PROTECTIVE ORDER
 Case 2:20-cv-02375-FMO-AFM Document 77 Filed 10/08/20 Page 6 of 17 Page ID #:702




1    among other things, testimony, transcripts, and tangible things), that are produced
2    or generated in disclosures or responses to discovery in this matter.
3          2.7    Expert: a person with specialized knowledge or experience in a matter
4    pertinent to the litigation who has been retained by a Party or its counsel to serve
5    as an expert witness or as a consultant in this Action.
6          2.8    House Counsel: attorneys who are employees of a party to this Action.
7    House Counsel does not include Outside Counsel of Record or any other outside
8    counsel.
9          2.9    Non-Party: any natural person, partnership, corporation, association or
10   other legal entity not named as a Party to this action.
11         2.10 Outside Counsel of Record: attorneys who are not employees of a
12   party to this Action but are retained to represent or advise a party to this Action
13   and have appeared in this Action on behalf of that party or are affiliated with a law
14   firm that has appeared on behalf of that party, and includes support staff.
15         2.11 Party: any party to this Action, including all of its officers, directors,
16   employees, consultants, retained experts, and Outside Counsel of Record (and their
17   support staffs).
18         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
19   Discovery Material in this Action.
20         2.13 Professional Vendors: persons or entities that provide litigation
21   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
22   demonstrations, and organizing, storing, or retrieving data in any form or medium)
23   and their employees and subcontractors.
24         2.14 Protected Material: any Disclosure or Discovery Material that is
25   designated as “CONFIDENTIAL.”
26         2.15 Receiving Party: a Party that receives Disclosure or Discovery
27   Material from a Producing Party.
28   //


                                        4
                           STIPULATED PROTECTIVE ORDER
 Case 2:20-cv-02375-FMO-AFM Document 77 Filed 10/08/20 Page 7 of 17 Page ID #:703




1          3.     SCOPE
2          The protections conferred by this Stipulation and Order cover not only
3    Protected Material (as defined above), but also (1) any information copied or
4    extracted from Protected Material; (2) all copies, excerpts, summaries, or
5    compilations of Protected Material; and (3) any testimony, conversations, or
6    presentations by Parties or their Counsel that might reveal Protected Material.
7          Any use of Protected Material at trial shall be governed by the orders of the
8    trial judge. This Order does not govern the use of Protected Material at trial.
9          4.     DURATION
10         Once a case proceeds to trial, information that was designated as
11   CONFIDENTIAL or maintained pursuant to this protective order used or
12   introduced as an exhibit at trial becomes public and will be presumptively
13   available to all members of the public, including the press, unless compelling
14   reasons supported by specific factual findings to proceed otherwise are made to the
15   trial judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81
16   (distinguishing “good cause” showing for sealing documents produced in
17   discovery from “compelling reasons” standard when merits-related documents are
18   part of court record). Accordingly, the terms of this protective order do not extend
19   beyond the commencement of the trial.
20         5.     DESIGNATING PROTECTED MATERIAL
21         5.1    Exercise of Restraint and Care in Designating Material for Protection.
22   Each Party or Non-Party that designates information or items for protection under
23   this Order must take care to limit any such designation to specific material that
24   qualifies under the appropriate standards. The Designating Party must designate for
25   protection only those parts of material, documents, items or oral or written
26   communications that qualify so that other portions of the material, documents,
27   items or communications for which protection is not warranted are not swept
28   unjustifiably within the ambit of this Order.


                                        5
                           STIPULATED PROTECTIVE ORDER
 Case 2:20-cv-02375-FMO-AFM Document 77 Filed 10/08/20 Page 8 of 17 Page ID #:704




1          Mass, indiscriminate or routinized designations are prohibited. Designations
2    that are shown to be clearly unjustified or that have been made for an improper
3    purpose (e.g., to unnecessarily encumber the case development process or to
4    impose unnecessary expenses and burdens on other parties) may expose the
5    Designating Party to sanctions.
6          If it comes to a Designating Party’s attention that information or items that it
7    designated for protection do not qualify for protection, that Designating Party must
8    promptly notify all other Parties that it is withdrawing the inapplicable designation.
9          5.2    Manner and Timing of Designations. Except as otherwise provided in
10   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
11   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
12   under this Order must be clearly so designated before the material is disclosed or
13   produced.
14         Designation in conformity with this Order requires:
15         (a) for information in documentary form (e.g., paper or electronic
16   documents, but excluding transcripts of depositions or other pretrial or trial
17   proceedings), that the Producing Party affix at a minimum, the legend
18   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
19   contains protected material. If only a portion of the material on a page qualifies for
20   protection, the Producing Party also must clearly identify the protected portion(s)
21   (e.g., by making appropriate markings in the margins).
22         A Party or Non-Party that makes original documents available for inspection
23   need not designate them for protection until after the inspecting Party has indicated
24   which documents it would like copied and produced. During the inspection and
25   before the designation, all of the material made available for inspection shall be
26   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
27   documents it wants copied and produced, the Producing Party must determine
28   which documents, or portions thereof, qualify for protection under this Order.


                                        6
                           STIPULATED PROTECTIVE ORDER
 Case 2:20-cv-02375-FMO-AFM Document 77 Filed 10/08/20 Page 9 of 17 Page ID #:705




1    Then, before producing the specified documents, the Producing Party must affix
2    the “CONFIDENTIAL legend” to each page that contains Protected Material. If
3    only a portion of the material on a page qualifies for protection, the Producing
4    Party also must clearly identify the protected portion(s) (e.g., by making
5    appropriate markings in the margins).
6          (b) for testimony given in depositions that the Designating Party identifies
7    the Disclosure or Discovery Material on the record, before the close of the
8    deposition all protected testimony.
9          (c) for information produced in some form other than documentary and for
10   any other tangible items, that the Producing Party affix in a prominent place on the
11   exterior of the container or containers in which the information is stored the legend
12   “CONFIDENTIAL.” If only a portion or portions of the information warrants
13   protection, the Producing Party, to the extent practicable, shall identify the
14   protected portion(s).
15         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
16   failure to designate qualified information or items does not, standing alone, waive
17   the Designating Party’s right to secure protection under this Order for such
18   material.
19         Upon timely correction of a designation, the Receiving Party must make
20   reasonable efforts to assure that the material is treated in accordance with the
21   provisions of this Order.
22         6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
23         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
24   designation of confidentiality at any time that is consistent with the Court’s
25   Scheduling Order.
26         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
27   resolution process under Local Rule 37-1 et seq.
28         6.3    Joint Stipulation. Any challenge submitted to the Court shall be via a


                                          7
                             STIPULATED PROTECTIVE ORDER
 Case 2:20-cv-02375-FMO-AFM Document 77 Filed 10/08/20 Page 10 of 17 Page ID #:706




1    joint stipulation pursuant to Local Rule 37-2.
2          6.4    The burden of persuasion in any such challenge proceeding shall be
3    on the Designating Party. Frivolous challenges, and those made for an improper
4    purpose (e.g., to harass or impose unnecessary expenses and burdens on other
5    parties) may expose the Challenging Party to sanctions. Unless the Designating
6    Party has waived or withdrawn the confidentiality designation, all parties shall
7    continue to afford the material in question the level of protection to which it is
8    entitled under the Producing Party’s designation until the Court rules on the
9    challenge.
10         7.     ACCESS TO AND USE OF PROTECTED MATERIAL
11         7.1    Basic Principles. A Receiving Party may use Protected Material that is
12   disclosed or produced by another Party or by a Non-Party in connection with this
13   Action only for prosecuting, defending or attempting to settle this Action. Such
14   Protected Material may be disclosed only to the categories of persons and under
15   the conditions described in this Order. When the Action has been terminated, a
16   Receiving Party must comply with the provisions of section 13 below (FINAL
17   DISPOSITION).
18         Protected Material must be stored and maintained by a Receiving Party at a
19   location and in a secure manner that ensures that access is limited to the persons
20   authorized under this Order.
21         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
22   otherwise ordered by the court or permitted in writing by the Designating Party, a
23   Receiving Party may disclose any information or item designated
24   “CONFIDENTIAL” only to:
25         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
26   as employees of said Outside Counsel of Record to whom it is reasonably
27   necessary to disclose the information for this Action;
28         (b) the officers, directors, and employees (including House Counsel) of the


                                        8
                           STIPULATED PROTECTIVE ORDER
 Case 2:20-cv-02375-FMO-AFM Document 77 Filed 10/08/20 Page 11 of 17 Page ID #:707




1    Receiving Party to whom disclosure is reasonably necessary for this Action;
2          (c) Experts (as defined in this Order) of the Receiving Party to whom
3    disclosure is reasonably necessary for this Action and who have signed the
4    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
5          (d) the court and its personnel;
6          (e) court reporters and their staff;
7          (f) professional jury or trial consultants, mock jurors, and Professional
8    Vendors to whom disclosure is reasonably necessary for this Action and who have
9    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
10         (g) the author or recipient of a document containing the information or a
11   custodian or other person who otherwise possessed or knew the information;
12         (h) during their depositions, witnesses, and attorneys for witnesses, in the
13   Action to whom disclosure is reasonably necessary provided: (1) the deposing
14   party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
15   they will not be permitted to keep any confidential information unless they sign the
16   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
17   agreed by the Designating Party or ordered by the court. Pages of transcribed
18   deposition testimony or exhibits to depositions that reveal Protected Material may
19   be separately bound by the court reporter and may not be disclosed to anyone
20   except as permitted under this Stipulated Protective Order; and
21         (i) any mediator or settlement officer, and their supporting personnel,
22   mutually agreed upon by any of the parties engaged in settlement discussions.
23         8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED
24                PRODUCED IN OTHER LITIGATION
25         If a Party is served with a subpoena or a court order issued in other litigation
26   that compels disclosure of any information or items designated in this Action as
27   “CONFIDENTIAL,” that Party must:
28         (a) promptly notify in writing the Designating Party. Such notification shall


                                        9
                           STIPULATED PROTECTIVE ORDER
 Case 2:20-cv-02375-FMO-AFM Document 77 Filed 10/08/20 Page 12 of 17 Page ID #:708




1    include a copy of the subpoena or court order;
2          (b) promptly notify in writing the party who caused the subpoena or order to
3    issue in the other litigation that some or all of the material covered by the subpoena
4    or order is subject to this Protective Order. Such notification shall include a copy
5    of this Stipulated Protective Order; and
6          (c) cooperate with respect to all reasonable procedures sought to be pursued
7    by the Designating Party whose Protected Material may be affected.
8          If the Designating Party timely seeks a protective order, the Party served
9    with the subpoena or court order shall not produce any information designated in
10   this action as “CONFIDENTIAL” before a determination by the court from which
11   the subpoena or order issued, unless the Party has obtained the Designating Party’s
12   permission. The Designating Party shall bear the burden and expense of seeking
13   protection in that court of its confidential material and nothing in these provisions
14   should be construed as authorizing or encouraging a Receiving Party in this Action
15   to disobey a lawful directive from another court.
16         9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
17                PRODUCED IN THIS LITIGATION
18         (a) The terms of this Order are applicable to information produced by a Non-
19   Party in this Action and designated as “CONFIDENTIAL.” Such information
20   produced by Non-Parties in connection with this litigation is protected by the
21   remedies and relief provided by this Order. Nothing in these provisions should be
22   construed as prohibiting a Non-Party from seeking additional protections.
23         (b) In the event that a Party is required, by a valid discovery request, to
24   produce a Non-Party’s confidential information in its possession, and the Party is
25   subject to an agreement with the Non-Party not to produce the Non-Party’s
26   confidential information, then the Party shall:
27                (1) promptly notify in writing the Requesting Party and the Non-Party
28   that some or all of the information requested is subject to a confidentiality


                                        10
                           STIPULATED PROTECTIVE ORDER
 Case 2:20-cv-02375-FMO-AFM Document 77 Filed 10/08/20 Page 13 of 17 Page ID #:709




1    agreement with a Non-Party;
2                 (2) promptly provide the Non-Party with a copy of the Stipulated
3    Protective Order in this Action, the relevant discovery request(s), and a reasonably
4    specific description of the information requested; and
5                 (3) make the information requested available for inspection by the
6    Non-Party, if requested.
7          (c) If the Non-Party fails to seek a protective order from this court within 14
8    days of receiving the notice and accompanying information, the Receiving Party
9    may produce the Non-Party’s confidential information responsive to the discovery
10   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
11   not produce any information in its possession or control that is subject to the
12   confidentiality agreement with the Non-Party before a determination by the court.
13   Absent a court order to the contrary, the Non-Party shall bear the burden and
14   expense of seeking protection in this court of its Protected Material.
15         10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
16         If a Receiving Party learns that, by inadvertence or otherwise, it has
17   disclosed Protected Material to any person or in any circumstance not authorized
18   under this Stipulated Protective Order, the Receiving Party must immediately (a)
19   notify in writing the Designating Party of the unauthorized disclosures, (b) use its
20   best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
21   the person or persons to whom unauthorized disclosures were made of all the terms
22   of this Order, and (d) request such person or persons to execute the
23   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
24   A.
25         11.    INADVERTENT PRODUCTION OF PRIVILEGED OR
26                OTHERWISE PROTECTED MATERIAL
27         When a Producing Party gives notice to Receiving Parties that certain
28   inadvertently produced material is subject to a claim of privilege or other


                                        11
                           STIPULATED PROTECTIVE ORDER
 Case 2:20-cv-02375-FMO-AFM Document 77 Filed 10/08/20 Page 14 of 17 Page ID #:710




1    protection, the obligations of the Receiving Parties are those set forth in Federal
2    Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
3    whatever procedure may be established in an e-discovery order that provides for
4    production without prior privilege review. Pursuant to Federal Rule of Evidence
5    502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
6    of a communication or information covered by the attorney-client privilege or
7    work product protection, the parties may incorporate their agreement in the
8    stipulated protective order submitted to the court.
9          12.    MISCELLANEOUS
10         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
11   person to seek its modification by the Court in the future.
12         12.2 Right to Assert Other Objections. By stipulating to the entry of this
13   Protective Order, no Party waives any right it otherwise would have to object to
14   disclosing or producing any information or item on any ground not addressed in
15   this Stipulated Protective Order. Similarly, no Party waives any right to object on
16   any ground to use in evidence of any of the material covered by this Protective
17   Order.
18         12.3 Filing Protected Material. A Party that seeks to file under seal any
19   Protected Material must comply with Local Civil Rule 79-5. Protected Material
20   may only be filed under seal pursuant to a court order authorizing the sealing of the
21   specific Protected Material at issue. If a Party’s request to file Protected Material
22   under seal is denied by the court, then the Receiving Party may file the information
23   in the public record unless otherwise instructed by the court.
24         13.    FINAL DISPOSITION
25         After the final disposition of this Action, as defined in paragraph 4, within
26   60 days of a written request by the Designating Party, each Receiving Party must
27   return all Protected Material to the Producing Party or destroy such material. As
28   used in this subdivision, “all Protected Material” includes all copies, abstracts,


                                        12
                           STIPULATED PROTECTIVE ORDER
 Case 2:20-cv-02375-FMO-AFM Document 77 Filed 10/08/20 Page 15 of 17 Page ID #:711




1    compilations, summaries, and any other format reproducing or capturing any of the
2    Protected Material. Whether the Protected Material is returned or destroyed, the
3    Receiving Party must submit a written certification to the Producing Party (and, if
4    not the same person or entity, to the Designating Party) by the 60 day deadline that
5    (1) identifies (by category, where appropriate) all the Protected Material that was
6    returned or destroyed and (2) affirms that the Receiving Party has not retained any
7    copies, abstracts, compilations, summaries or any other format reproducing or
8    capturing any of the Protected Material. Notwithstanding this provision, Counsel
9    are entitled to retain an archival copy of all pleadings, motion papers, trial,
10   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
11   and trial exhibits, expert reports, attorney work product, and consultant and expert
12   work product, even if such materials contain Protected Material. Any such archival
13   copies that contain or constitute Protected Material remain subject to this
14   Protective Order as set forth in Section 4 (DURATION).
15         14.    VIOLATION
16         Any violation of this Order may be punished by appropriate measures
17   including, without limitation, contempt proceedings and/or monetary sanctions.
18   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
19
20                                           WINGET SPADAFORA &
                                             SCHWARTZBERG LLP
21
     Dated: October 6, 2020           By:    /s/ Jared M. Ahern 2
22                                           Timothy W. Fredricks
                                             Jared M. Ahern
23
                                             Attorneys for Defendants
24                                           KEDRIN E. VAN STEENWYK and
                                             ADELAIDA CELLARS, INC.
25
26
27   2
      Pursuant to Local Rule 5-4.3.4(a)(2)(i) I, Jared M. Ahern, the filing attorney,
28   attest that the other signatories on whose behalf this filing is submitted concur in
     the filing’s content and have authorized the filing.

                                        13
                           STIPULATED PROTECTIVE ORDER
 Case 2:20-cv-02375-FMO-AFM Document 77 Filed 10/08/20 Page 16 of 17 Page ID #:712




                                      SPERTUS, LANDES & UMHOFER, LLP
1
2    Dated: October 6, 2020     By:   /s/ Diane Bang
                                      DIANE BANG, ESQ.
3
                                      Attorneys for Plaintiff
4
5                                     ADAMSKI MOROSKI MADDEN
6                                     CUMBERLAND & GREEN LLP

7    Dated: October 6, 2020     By:   /s/ Chase Martin
                                      CHASE MARTIN, ESQ.
8
                                      Attorneys for Plaintiff.
9
10
                                      O’HAGAN MEYER, LLC
11
     Dated: October 6, 2020     By:   /s/ Johnny L. Antwiler
12                                    JOHNNY L. ANTWILER, ESQ.
13                                    Attorneys for Defendants Pamela Pierce,
                                      Philip Gobe, Philip Longorio, Gene
14                                    Durocher, Daniel Carter, Joseph McCoy,
15                                    Elizabeth A. Van Steenwyk, individually,
                                      and as Original Trustee and as Beneficiary of
16                                    the Donald H. Van Steenwyk and Elizabeth
                                      A. Van Steenwyk 1996 Revocable Trust,
17                                    Applied Technologies Associates, Inc. and
                                      ATA Ranches, Inc.
18
19
20
21
22
     IT IS SO ORDERED         10/8/2020
23
24
25   _____________________________
     HON. ALEXANDER F. MacKINNON
26   United States Magistrate Judge
27
28


                                      14
                         STIPULATED PROTECTIVE ORDER
 Case 2:20-cv-02375-FMO-AFM Document 77 Filed 10/08/20 Page 17 of 17 Page ID #:713




1                                         EXHIBIT A
2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3    I, _____________________________ [print or type full name], of
4    _________________ [print or type full address], declare under penalty of perjury
5    that I have read in its entirety and understand the Stipulated Protective Order that
6    was issued by the United States District Court for the Central District of California
7    on [date] in the case of ___________ [insert formal name of the case and the
8    number and initials assigned to it by the court]. I agree to comply with and to be
9    bound by all the terms of this Stipulated Protective Order and I understand and
10   acknowledge that failure to so comply could expose me to sanctions and
11   punishment in the nature of contempt. I solemnly promise that I will not disclose in
12   any manner any information or item that is subject to this Stipulated Protective
13   Order to any person or entity except in strict compliance with the provisions of this
14   Order. I further agree to submit to the jurisdiction of the United States District
15   Court for the Central District of California for enforcing the terms of this Stipulated
16   Protective Order, even if such enforcement proceedings occur after termination of
17   this action.
18   I hereby appoint __________________________ [print or type full name] of
19   _______________________________________ [print or type full address and
20   telephone number] as my California agent for service of process in connection with
21   this action or any proceedings related to enforcement of this Stipulated Protective
22   Order.
23   Date: ______________________________________
24   City and State where sworn and signed: _________________________________
25   Printed name: _______________________________
26   Signature: __________________________________
27
28


                                         15
                            STIPULATED PROTECTIVE ORDER
